IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39737

STATE OF IDAHO,                 )                      2013 Unpublished Opinion No. 369
                                )
    Plaintiff-Respondent,       )                      Filed: February 15, 2013
                                )
v.                              )                      Stephen W. Kenyon, Clerk
                                )
RANDALL ROOSEVELT McCULLON, JR.,)                      THIS IS AN UNPUBLISHED
                                )                      OPINION AND SHALL NOT
    Defendant-Appellant.        )                      BE CITED AS AUTHORITY
                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Fallls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of three years, for forgery, affirmed; order denying
       I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Randall Roosevelt McCullon, Jr. pled guilty to forgery. I.C. § 18-3601. In exchange for
his guilty plea, an additional charge was dismissed and the state agreed not to pursue additional
charges, including an allegation that McCullon was a persistent violator. The district court
sentenced McCullon to a unified term of fourteen years, with a minimum period of confinement
of three years. McCullon filed an I.C.R 35 motion, which the district court denied. McCullon
appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Next, we review whether the district court erred in denying McCullon’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
       Therefore, McCullon’s judgment of conviction and sentence, and the district court’s
order denying McCullon’s Rule 35 motion, are affirmed.




                                                   2